Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-22-00064-CV

                ROBSTOWN HARDWARE COMPANY and Deere & Company,
                                Appellants

                                                  v.

                                Heather J. IDEUS and Arlen Ideus,
                                             Appellees

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-21-175
                           Honorable Baldemar Garza, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: July 20, 2022

DISMISSED FOR LACK OF JURISDICTION

           On January 31, 2022, appellants Robstown Hardware Company and Deere & Company

filed an interlocutory appeal challenging the trial court’s order denying their motion to transfer

venue. When appellants filed their brief, they also asked us to consider it alternatively as a petition

for writ of mandamus. We then set the case for submission on briefs on June 13, 2022, and shortly

thereafter, on June 16, 2022, appellants removed the underlying case from state district court to

federal court, where it is now pending in the United States District Court for the Southern District

of Texas, Corpus Christi Division, Civil Action No. 2:22-cv-132.
                                                                                      04-22-00064-CV


       Once a notice of removal is filed, it “shall effect the removal and the State court shall

proceed no further unless and until the case is remanded.” 28 U.S.C. § 1446(d); see also In re Sw.

Bell Tel. Co., L.P., 235 S.W.3d 619, 624 (Tex. 2007); In re Zhou, No. 14-21-00424-CV, 2021 WL

4537849, at *1 (Tex. App.—Houston [14th Dist.] Oct. 5, 2021, orig. proceeding) (mem. op.); In

re Laza, No. 12-17-00280-CV, 2018 WL 271833, at *1 (Tex. App.—Tyler Jan. 3, 2018, orig.

proceeding) (mem. op.) (per curiam). “Following removal, the federal court has exclusive

jurisdiction over the action.” Zhou, 2021 WL 4537849, at *1 (citing Laza, 2018 WL 271833, at

*1 and J.P. Morgan Chase Bank, N.A. v. Del Mar Props., L.P., 443 S.W.3d 455, 460 (Tex. App.—

El Paso 2014, no pet.)). In this case, appellants’ joint removal to federal court vested the federal

court with exclusive jurisdiction over this matter. See 28 U.S.C. § 1446(d); Sw. Bell Tel. Co., L.P.,

235 S.W.3d at 624; Zhou, 2021 WL 4537849, at *1; Laza, 2018 WL 271833, at *1; J.P. Morgan

Chase Bank, N.A., 443 S.W.3d at 460.

       We therefore lack jurisdiction over this case, and we dismiss appellants’ appeal and

alternatively pled petition for writ of mandamus for lack of jurisdiction. See Zhou, 2021 WL

4537849, at *1 (dismissing original proceeding for lack of jurisdiction following filing of notice

of removal); Russell v. Dall. Indep. Sch. Dist., No. 05-10-00563-CV, 2010 WL 2839633, at*1

(Tex. App.—Dallas July 21, 2010, no pet.) (dismissing appeal for lack of jurisdiction after case

removed from state to federal court).

                                              Luz Elena D. Chapa, Justice




                                                -2-